          Case 1:20-mc-00867-RP Document 16 Filed 10/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

FEDERAL TRADE COMMISSION,                        §
                                                 §
V.                                               §            A-20-MC-867-RP
                                                 §
SURESCRIPTS LLC                                  §

                                             ORDER

       Before the Court is the above-entitled cause of action which has been referred by the District

Court for disposition. Having been notified by the parties via joint Status Report (Dkt. No. 15) that

no further Court intervention is required, the Court ORDERS any pending motions be dismissed and

this cause of action CLOSED.

       SIGNED this 13th day of October, 2020.




                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
